Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 1 of 19 PageID #: 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                          OWENSBORO DIVISION

                               [Filed Electronically]


JEFFERY MESSAMORE, Administrator               )
of the Estate of Jordan D. Kirkwood,           )
deceased, and NEXT FRIENDS of his              )
minor children N.J.K. and I.L.R.K,             )
                                               )
              PLAINTIFFS                       )
                                               )
v.                                             )
                                               )
HOPKINS COUNTY, KENTUCKY                       )
Serve:        Jack Whitfield, Jr.              )
              Hopkins County Judge Executive   )
              Hopkins County Government Center )
              56 North Main Street             )
              Madisonville, KY 42431           )
                                               )
-and-                                          )
                                               )
HOPKINS COUNTY FISCAL COURT                                        4:19-CV-36-JHM
                                               ) CIVIL ACTION NO.:_______________
Serve:        Jack Whitfield, Jr.              )
              Hopkins County Judge Executive   )
              Hopkins County Government Center )
              56 North Main Street             )
              Madisonville, KY 42431           )
                                               )
-and-                                          )
                                               )
MICHAEL LEWIS, Individually and in his         )
Official Capacity as Hopkins County Jailer     )
Serve:        Jailer Michael Lewis             )
              Hopkins County Jail              )
              2250 Laffoon Trail               )
              Madisonville, KY 42431           )
                                               )
-and-                                          )
                                               )
SAMANTHA JONES, Individually and in her )
Official Capacity as Deputy of the Hopkins     )
County Jail                                    )
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 2 of 19 PageID #: 2




Serve:        Samantha Jones                        )
              Hopkins County Jail                   )
              2250 Laffoon Trail                    )
              Madisonville, KY 42431                )
                                                    )
-and-                                               )
                                                    )
ADVANCED CORRECTIONAL                               )
HEALTCARE, INC.                                     )
3922 W. Baring Trace                                )
Peoria, IL 61615-2500                               )
Serve:         CT Corporation System                )
               306 W. Main St.                      )
               Suite 512                            )
               Frankfort, KY 40601                  )
                                                    )
-and-                                               )
                                                    )
CHRISTINA EUBANKS, Individually and                 )
Official Capacity                                   )
Serve:        Christina Eubanks                     )
              Hopkins County Jail                   )
              2250 Laffoon Trail                    )
              Madisonville, KY 42431                )
                                                    )
-and-                                               )
                                                    )
UNKNOWN DEFENDANTS,                                 )
                                                    )
              DEFENDANTS.                           )


                                        COMPLAINT

                                        I. Introduction

         1.   Jeffery Messamore, Administrator of the Estate of his brother, Jordan D. Kirkwood,

deceased, and as Next Friend of Mr. Kirkwood’s two (2) minor children, N.J.K. and I.L.R.K,

complains of the egregious and unjustifiable treatment of Mr. Kirkwood by Defendants named in

the caption above. As more specifically set forth below, Mr. Kirkwood, after his incarceration at

the Hopkins County Jail (the “Jail”), was subjected to Defendants' deliberate indifference to his
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 3 of 19 PageID #: 3




obviously serious medical needs and, as a consequence, died. It is the purpose of this action to

recover the actual damages Mr. Kirkwood, his estate, and his minor children sustained as a result

of Defendants' conduct, and punitive damages to punish Defendants' conduct and forever deter its

repetition.

                                    II. Jurisdiction and Venue

        2.      Plaintiffs seek damages from Defendants under the Civil Rights Act of 1871, 42

U.S.C. § 1983, for gross and unconscionable violations of the rights, privileges and immunities

guaranteed Mr. Kirkwood by the Eighth, Tenth and Fourteenth Amendments to the Constitution

of the United States. Accordingly, this Court has jurisdiction of this case pursuant to the provisions

of 38 U.S.C. §§ 1331 and 1343. Plaintiffs also seek damages for negligence, gross negligence,

negligence per se, outrageous conduct, negligent, hiring, retention, training, wrongful death, and

emergency care. Authority to hear the pendent state claims is conferred by the Court’s

supplemental jurisdiction under 28 U.S.C. § 1367. Hopkins County, Kentucky is the location of

all acts pertinent to this suit, and venue is therefore proper in this Court.

                                             III. Parties

        3.      Plaintiff resides in Hopkins County, Kentucky.              Plaintiff was appointed

Administrator of Mr. Kirkwood’s estate by Order of the Hopkins District Court on March 19,

2019. Jordan Kirkwood was a resident of Hopkins County, Kentucky at the time of his death on

March 23, 2018.

        4.      Defendant Hopkins County, Kentucky is a governmental entity responsible for the

incarceration of prisoners arrested in Hopkins County and operated and managed the Hopkins

County Jail, and was also responsible for the establishment of policies either formally or by

custom for, and was responsible for the employment, training, supervision and conduct of, the
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 4 of 19 PageID #: 4




officers, employees and independent contractors at the Jail, including medical staff and/or

contracted medical staff at the Hopkins County Jail.

       5.      Defendant Hopkins County Fiscal Court is a governmental entity responsible for

the incarceration of prisoners arrested in Hopkins County and providing and maintaining a safe,

secure, and clean jail for those incarcerated. The Hopkins County Fiscal Court established or failed

to establish policies and procedures for the screening, hiring, employment, retention, supervision,

training, and conduct of the Hopkins County Jailer, and employees, officers, deputies, and any

medical staff and/or contracted medical staff at the Hopkins County Jail.

       6.      Defendant Michael Lewis (“Jailer Lewis”) was at all times mentioned herein acting

individually and/or in his official capacity as Jailer of Hopkins County, Kentucky. Jailer Lewis

was responsible for the incarceration of prisoners arrested in Hopkins County, operated and

managed the Hopkins County Jail, and established or failed to establish policies and procedures

either formally or by custom for the screening, hiring, employment, supervision, training, and

conduct of the employees, officers, deputies, and any medical staff and/or contracted medical staff

at the Hopkins County Jail.

       7.      Defendant Samantha Jones (“Deputy Jones”) at all times mentioned herein was

acting in her individual and/or official capacity as an officer and employee or agent of Defendants,

Hopkins County, Kentucky, Hopkins County Fiscal Court, and/or Michael Lewis while working

at the Hopkins County Jail.

       8.      Defendant Advanced Correctional Healthcare, Inc. (“ACH”) is and was at all times

stated herein a corporation organized and existing under the laws of Illinois and authorized to

conduct business in the Commonwealth of Kentucky, with its principal place of business located

at 3922 W. Baring Trace, Peoria, IL 61615, and acted through its agents, servants, and employees
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 5 of 19 PageID #: 5




to provide medical services and medical personnel to Hopkins County, Kentucky, Hopkins County

Fiscal Court, and/or the Hopkins County Jail for prisoners arrested in Hopkins County. At all

times stated herein, ACH employed, was responsible for the establishment of policies either

formally or by custom for, and was responsible for the employment, training, supervision, and

conduct of the employees, doctors, nurses and any other medical staff at the Hopkins County Jail.

       9.       Defendant Christina Eubanks (“Eubanks”) is and was at all times stated herein, a

resident of Hopkins County, Kentucky, and was acting in her individual capacity and/or official

capacity as an employee or agent of Defendants, Hopkins County, Hopkins County Fiscal Court,

ACH, and/or Jailer Lewis and was working at the Hopkins County Jail, and personally participated

in the mistreatment of Mr. Kirkwood described below. At all times stated herein, Eubanks

operated in the capacity as the Medical Authority for the Jail.

                               IV. Nature of Defendants' Conduct

       10.      At all times relevant herein, several Defendants, and each of them, separately and

in concert, acted under color of state law. At all times relevant herein, all Defendants, and each of

them, separately and in concert, engaged in the illegal and unconstitutional conduct described

herein and deprived Jordan Kirkwood of the rights, privileges, and immunities secured to him by

the Eighth Amendment to the United States Constitution, and the Constitution and laws of the

Commonwealth of Kentucky.

       11.      Defendants, individually and in conspiracy with one another, engaged in the

conduct described below under color of the law of the Commonwealth of Kentucky and Hopkins

County.      The individual Defendants named above knowingly participated or acquiesced in,

contributed to, encouraged, implicitly authorized or approved the conduct described below. The

offenses described below resulted from the failure of the supervisory individuals and entities
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 6 of 19 PageID #: 6




identified above to employ qualified persons for positions of importance, and/or to properly or

conscientiously train and supervise the conduct of such persons after their employment and/or to

promulgate appropriate operating policies and procedures either formally or by custom to protect

the constitutional rights of Mr. Kirkwood. Defendants' conduct was intentional and grossly

negligent, indicated active malice toward Mr. Kirkwood and a total, deliberate and reckless

disregard for and indifference to his life and his constitutional and common law rights, and justifies

an award of punitive damages in addition to the actual damages he, his estate and his minor

children are entitled to recover.

                                     V. Facts and Allegations

       12.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

1 through 11 above, as if fully restated herein.

       13.     Mr. Kirkwood, a 25-year old resident of Hopkins County, Kentucky was admitted

to the Jail on March 6, 2018 after his arrest on an outstanding warrant and drug possession charges.

       14.     Mr. Kirkwood was previously admitted to the Hopkins County Jail in 2016 and

while in Jail custody, on July 15, 2016, Mr. Kirkwood collapsed in cardiac arrest. A stat response

was initiated and Mr. Kirkwood was defibrillated four (4) to five (5) times, given four (4) rounds

of epinephrine, and two (2) doses of amiodarone and the return of spontaneous circulation occurred

after twenty (20) to twenty-five (25) minutes. Mr. Kirkwood was then taken by EMS to the

Madisonville Emergency Room and later transferred to the University of Louisville Hospital.

       15.      Mr.    Kirkwood     required       medical   monitoring   and    medically-indicated

pharmaceuticals following his heart attack.

       16.     When Mr. Kirkwood was admitted to the Jail on March 6, 2018, he was screened

in the Medical Department by and through ACH. Mr. Kirkwood disclosed his medical history,
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 7 of 19 PageID #: 7




which included the cardiac event that occurred at the Jail on July 15, 2016 and the medically-

indicated pharmaceuticals he was prescribed for his heart condition.

       17.     Defendants Hopkins County, ACH, Jailer Lewis, and Eubanks were aware Mr.

Kirkwood’s history of cardiac arrest by virtue of his previous time at the Jail and need for medical

intervention. Defendant Deputy Jones became aware of Mr. Kirkwood’s heart condition history

in conversation with other Deputies and Mr. Kirkwood himself.

       18.     On or around March 21, 2018, Mr. Kirkwood completed a paper “Sick Call

Request” form seeking medical attention because he was having chest pains. Mr. Kirkwood

submitted it to a Deputy during hourly rounds per Hopkins County Jail Inmate Rules and

Regulations. Mr. Kirkwood was not provided medical attention, despite the fact that chest pain

symptoms in an individual with a document history of cardiac arrest would objectively necessitate

medical attention. Mr. Kirkwood’s “Sick Call Request” was denied by Hopkins County, ACH,

and/or Eubanks.

       19.     Between March 21, 2018 and March 23, 2018, Mr. Kirkwood submitted multiple

“Sick Call Request” forms and each time was denied medical attention.

       20.     The morning of March 23, 2018, Mr. Kirkwood submitted a “Sick Call Request”

stating that his chest hurt, he was having difficulty breathing, and needed his medically-indicated

pharmaceuticals for his heart condition. Mr. Kirkwood asked the Deputy on the morning shift if

he could have his medication for his heart condition and the Deputy immediately responded “No”.

       21.     Mr. Kirkwood told one of his fellow inmates that he was scared to submit “Sick

Call Request” forms because he knew the more forms he submitted, the more annoyed the Medical

Department (Hopkins County, ACH, and Eubanks) would become with him, and would continue

to refuse to see him in retaliation for his multiple submissions.
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 8 of 19 PageID #: 8




       22.     Upon information and belief, Eubanks approached Mr. Kirkwood on March 23,

2018 and in refusing to grant his request for medical attention stated "he ain't nothing but a

troublemaker and he's just trying to get out of the cell" to Deputy Jones.

       23.     As Friday, March 23, 2018 went on, Mr. Kirkwood’s condition continued to

deteriorate. Mr. Kirkwood was in visible distress prior to dinner service and exhibited unusual

behaviors that clearly indicated he was having chest pains. Mr. Kirkwood repeatedly attempted to

stretch his chest cavity and his arms in hopes of relieving pressure in his chest. Around 6:00 p.m.

Deputy Jones performed a walk through of the area Mr. Kirkwood occupied. The Hopkins County

Jail Policies concerning “Security Control” (Section 6) developed by Hopkins County, Hopkins

County Fiscal Court, and /or Jailer Lewis, require a deputy during a surveillance tour to observe

inmates’ behavior and appearance for unusual situations, such as an inmate needing medical

attention. Deputy Jones failed to identify Mr. Kirkwood’s obvious signs of physical distress.

       24.     Around 6:40 p.m. Mr. Kirkwood in great physical discomfort and with no option

for medical care went to take a shower in hopes of finding some relief. While in the shower area,

Mr. Kirkwood went into cardiac arrest and collapsed.

       25.     According to 501 KAR 7:060, Section 2(2), “[t]here shall be at least three (3)

documented prisoner counts every twenty-four (24) hours during which each prisoner’s physical

presence, by show of skin or by movement, shall be observed or his location accounted for. At

least one (1) count shall be conducted per shift.” As set forth in the Hopkins County Jail Policies

concerning “Security Control” (Section 6) developed by Hopkins County, Hopkins County Fiscal

Court, and /or Jailer Lewis, a standing headcount is to be conducted at breakfast, lunch, and at

dinner. Accordingly, Deputy Jones was required to perform a headcount at dinner on March 23,

2019 and visually observe each inmate, including Mr. Kirkwood’s physical presence.
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 9 of 19 PageID #: 9




       26.     At approximately 6:40 p.m., the same time Mr. Kirkwood stepped into the shower,

Deputy Jones, performed meal service in the pod of less than twenty (20) inmates and conducted

the headcount and counted Mr. Kirkwood as present. Deputy Jones asked where Mr. Kirkwood

was and was told he was in the shower. Deputy Jones assumed Mr. Kirkwood was fine, did not

go back to the shower area to confirm his physical presence, or even request a verbal response

from Mr. Kirkwood. Deputy Jones set Mr. Kirkwood’s dinner tray on a counter and left the pod.

       27.     At approximately 7:05 p.m., inmates began banging on the door to the pod and

shouting to get Jail staff’s attention as Mr. Kirkwood was on the floor of the shower. Jail staff

members entered the shower area and found Mr. Kirkwood unresponsive on the floor and began

CPR. After EMTs arrived, there were no signs of life and a white sheet was placed over Mr.

Kirkwood’s body. Mr. Kirkwood was transported by ambulance to Baptist Health Madisonville

and was pronounced dead at 7:52 p.m.

       28.     At no point did any Defendant attempt to contact Mr. Kirkwood’s next of kin to

inform them of his collapse, transport to Baptist Health Madisonville, or is death.

       29.     Upon information and belief, during Mr. Kirkwood’s incarceration, Defendants

Hopkins County, Hopkins County Fiscal Court, ACH, Jailer Lewis, and/or Eubanks repeatedly

denied Mr. Kirkwood his medically-indicated pharmaceuticals for his heart condition.

       30.     Upon information and belief, the Jail has an emergency medical services policy

with terms that embraced Mr. Kirkwood’s obviously serious medical condition, but which were

ignored by Jail employees and ACH medical professionals.

       31.     Upon information and belief -- and given the severity of Mr. Kirkwood’s condition

which can be observed first-hand in the video footage captured at the Jail on March 23, 2018 –

numerous verbal and written complaints made by Mr. Kirkwood about his physical condition and
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 10 of 19 PageID #: 10




 need for medical attention and medically-indicated pharmaceuticals, and complaints made by his

 cellmates, and deputy jailers to Defendants were either ignored entirely or were shrugged off,

 incorrectly, assuming it to be a ploy to get out of his cell.

         32.     ACH is an Illinois-based for-profit jail healthcare company. It works in more than

 250 jails spread over almost 20 states. In order to maximize profit, it minimizes expense by

 staffing jails, including the Hopkins County Jail, with license practical nursing coverage (“LPNs”)

 and/or an RN who are supervised by an APRN that visits the Jail once per week. ACH failed to

 establish and/or adhere to policies and procedures for screening, hiring, employment, employment,

 retention, supervision, training, and conduct of the employees, agents, contractors, and personnel

 it staffed at the Hopkins County Jail. ACH also failed to establish policies and procedures and

 train its staff to recognize signs and symptoms of inmates requiring medical attention.

         33.     On or around July 8, 2015, Hopkins County and former Hopkins County Jailer

 entered into an Agreement for the Provision of Inmate Health Services (the “Agreement”) with

 ACH beginning July 1, 2015 and continuing through June 30, 2018. Exhibit A. According to

 Article 1.23.3 of the Agreement concerning staffing, ACH agreed to provide, and Hopkins County

 and the former Hopkins County Jailer accepted on-site licensed practical nurse coverage on a

 schedule approved by the Jailer. At the time of Mr. Kirkwood’s death, the nursing coverage

 schedule was approved by Jailer Lewis as Jailer Lewis assumed his position on July 1, 2017.

         34.     According to the Hopkins County Jail Inmate Rules and Regulations medical

 procedures policy developed by Hopkins County, Hopkins County Fiscal Court, and/or Jailer

 Lewis, deputies were responsible for collecting “Sick Call Request” and making a medical

 determination as to whether the complaint required immediate attention, thought they are not

 licensed healthcare providers. If a deputy determined a complaint needed immediate medical
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 11 of 19 PageID #: 11




 attention, the complaint would be given to the medical department where an LPN would evaluate

 the medical condition to determine if further evaluation is needed by the Jail doctor.

        35.     LPNs were relied upon to conduct medical assessment, which is beyond the scope

 of their practice as set forth in KRS 314.011(10). Accordingly, Hopkins County, Hopkins County

 Fiscal Court, and/or Jailer Lewis required unqualified staff to serve as gatekeepers to medical care,

 which resulted in the death of Mr. Kirkwood, as there was not a qualified healthcare provider

 available to evaluate his medical condition and render proper care.

        36.     The Agreement entered into by and between Hopkins County, the Jailer, and ACH,

 also addressed the provision of pharmaceuticals. According to Article 1.20, “ACH will provide

 all medically-indicated pharmaceuticals. The COUNTY agrees to allow home medications in the

 FACILITY when they are able to be properly verified. POOL money will pay for all medically

 indicated pharmaceuticals.” Exhibit A. The “COUNTY will have a POOL of eighty thousand

 dollars ($80,000.00) to be used every twelve (12) months.” Article 1.21. Outpatient care for

 inmates, hospitalization, and prescriptions are expenses that would be paid for with POOL money.

 Article 1.21.1. The Jail had an average daily census around 400 inmates and $80,000 was the total

 budgeted amount for their healthcare for a twelve (12) month period.

        37.     After a twelve (12) month term, “[a]ny monies remining in the POOL after receipt

 of invoices will be shared with the COUNTY at a rate of fifty percent (50%) to the COUNTY /

 fifty percent (50%) to ACH.” Exhibit A.       Article 1.21.2. Therefore, both ACH and Hopkins

 County were incentivized to minimize inmate medical care and restrict the provision of medically-

 indicated pharmaceuticals, which would be paid for with POOL money, to increase the pool money

 that would be shared between ACH and Hopkins County after a twelve (12) month term.
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 12 of 19 PageID #: 12




         38.      At all relevant times, Eubanks, who was not a licensed healthcare professional held

 herself out as the Director of the Jail’s Medical Department, oversaw the nursing staff, and

 reviewed “Sick Call Requests”, among other duties she was not lawfully authorized to perform.

 Hopkins County, Jailer Lewis, and ACH condoned, supported, and endorsed Eubank’s function,

 which was in violation of KRS 314.031(1).

         39.      At all relevant times, Eubanks engaged in a pattern and practice of denying “Sick

 Call Requests” if she believed it would be costly and reduce pool money. If an inmate submitted

 multiple “Sick Call Requests”, Eubanks routinely pushed the requests to the bottom of the list as

 a punishment for seeking medical care. Eubank’s pattern and practice was well-known within the

 Jail, and it was condoned, supported, and endorsed by Hopkins County, Jailer Lewis, and ACH.

         40.      Hopkins County used a co-pay system for inmate medical requests. As set forth in

 the Hopkins County Jail Inmate Rules and Regulations, Medical Procedures, Section 7. Processing

 Fee, copays were assessed as follows: Nurse Visit $30.00, Physician Visit $50.00, Dentist Visit

 $50.00, Prescription set up $15.00, In House X-Ray’s $50.00, Laboratory Analysis $5.00, Out of

 Jail Transport $50.00 per occurrence. Exhibit B. Upon information and belief, the co-pay fees

 were in effect prior to 2018. The Jail’s co-pay fees were unconstitutional as the excessively high

 fees prevented inmates, including Mr. Kirkwood from receiving adequate health care because of

 his inability to pay. The Jail’s co-pay fees were approximately eight (8) times higher than fees

 charged by the Louisville Metro Department of Corrections between 2013 and 20181. During this

 time, the Louisville Metro Department of Corrections charged a co-payment of $4.00 for a Nurse

 Visit fee and $6.00 for a Physician Visit.



 1
  https://louisvilleky.gov/sites/default/files/corrections/handbooks/inmate_handbook_4-2013.pdf ;
 https://louisvilleky.gov/sites/default/files/corrections/handbooks/inmate_handbook_10-2018_.pdf .
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 13 of 19 PageID #: 13




         41.     Mr. Kirkwood was denied his medically-indicated pharmaceuticals and access to

 medical care by Hopkins County, ACH, and/or Eubanks because he had insufficient funds in his

 inmate account to pay the Jail’s co-pays. This denial of medical care was in violation of KRS

 441.265(5), which provides that “no prisoner confined in the jail shall be denied any necessary

 medical care because of inability to pay.”

         42.     During Mr. Kirkwood’s incarceration at the Hopkins County Jail, Jailer Lewis’s

 time and attention was not focused on the Jail, but rather the May 2018 primary election in which

 he was running for Jailer. Jailer Lewis decision-making process during this time was primarily

 motivated in relation to how it would impact his campaign in the primary election. Jailer Lewis

 directed Jail staff not to take disciplinary action for violations of Jail policy that posed a danger to

 Jail staff, and inmates safety and wellbeing. Jail staff were prohibited from disciplining deputies

 whose family members were influential in the community for fear of the negative repercussions

 on his campaign.

         43.     After Mr. Kirkwood’s death, Jail staff requested that Jailer Lewis terminate or

 otherwise discipline Deputy Jones, who failed to account for Mr. Kirkwood’s physical wellbeing

 and presence, as required by law and Jail policy, at the very time Mr. Kirkwood collapsed and

 died. Jailer Lewis ordered that Deputy Jones would not be terminated or disciplined because of

 the potential impact on his campaign. After Mr. Kirkwood died, Deputy Jones continued to fail to

 physically account for each inmate’s wellbeing during legally required head counts. Jail staff

 renewed requests to discipline Deputy Jones and Jailer Lewis continued to prohibit Jail discipline

 from being imposed against Deputy Jones until after the May 2018 primary election.

         44.     Upon information and belief, prior to Mr. Kirkwood’s death, Jailer Lewis

 unsuccessfully petitioned a Hopkins County Judge to transfer Mr. Kirkwood to a different facility
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 14 of 19 PageID #: 14




 because Jailer Lewis believed Mr. Kirkwood posed a liability to the Jail because of his pre-existing

 heart condition, which would be costly for the Jail to manage.

                                    VI. CAUSES OF ACTION

      COUNT I – VIOLATION OF 42 USC § 1983 – DELIBERATE INDIFFERENCE
         (8TH, 10TH, AND 14TH AMENDMENDTS OF US CONSTITUTION)

        45.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 44 above, as if fully restated herein.

        46.     Defendants' conduct was intentional, reckless, deliberate, wanton and/or malicious,

 and was indicative of their total, deliberate and reckless disregard of and indifference to Mr.

 Kirkwood’s life as well as his rights and the risk of harm to his life occasioned by such conduct.

        47.     Plaintiff believes and, after reasonable discovery, will show that Mr. Kirkwood’s

 treatment by Defendants was not unusual, but was part of a continuing policy, pattern, custom

 and/or practice of Defendants of willfully and deliberately ignoring the medical needs of inmates

 of the Jail and denying access to medical personnel. Such conduct is the result of customs and

 practices of the Hopkins County, Hopkins County Fiscal Court, ACH and each of the individual

 Defendants named herein, either written or unwritten, that are systematically applied to all persons

 who exhibit the symptoms of obviously serious medical conditions while incarcerated at the Jail.

 Such practices constitute an arbitrary use of government power, and evince a total, intentional,

 deliberate and unreasonable disregard for and indifference to the lives and constitutional and

 common law rights of inmates at the Jail, including Mr. Kirkwood, and the wholesale violations

 of those rights likely to result from the regular and systematic pursuit of such practices.

        48.     As a result of the foregoing, Mr. Kirkwood, through Defendants' deliberate

 indifference and negligent and grossly negligent -- if not reckless, intentional and/or malicious --

 conduct, was subjected to cruel and unusual punishment and ultimately deprived of his life without
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 15 of 19 PageID #: 15




 due process of law in violation of the Eighth, Tenth and Fourteenth Amendments of the

 Constitution of the United States and the Civil Rights Act of 1871, 42 U.S.C. § 1983.

         49.     As a direct result of Defendants’ conduct Mr. Kirkwood, his Estate and minor

 children, suffered a distinct and actual injury to his rights.

                                       COUNT II - Negligence

         50.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 49 above, as if fully restated herein.

         51.     The above negligence, gross negligence, and intentional, wanton, and with reckless

 disregard, acts of the Defendants, and each of them, resulted in the death of Mr. Kirkwood.

 Further, in the case of the Defendants responsible for authorizing and providing Mr. Kirkwood’s

 medical care, including ACH, and its employees, nurses and doctors, failed to meet the standard

 of care applicable to their professions.

                                   COUNT III – Negligence per se

         52.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 51 above, as if fully restated herein.

         53.     The above negligence, gross negligence, and intentional, wanton, and with reckless

 disregard, acts of the Defendants, and each of them, were in violation of KRS 441.265(5) as Mr.

 Kirkwood was denied necessary medical care because of his inability to pay. Such denial of

 medical care resulted in his death.

                                   COUNT IV – Negligence per se

         54.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 53 above, as if fully restated herein.
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 16 of 19 PageID #: 16




        55.     The conduct of Defendant Eubanks in engaging in the unlicensed practice of

 nursing prohibited under KRS 314.031(1) by making a medical determination that Mr. Kirkwood

 did not require medical attention he requested on multiple occasions prior to his death.

        56.     Mr. Kirkwood and Plaintiffs were damaged by Defendant Eubanks’ conduct as she

 was not licensed nor qualified to make a determination regarding Mr. Kirkwood’s medical care

 and Mr. Kirkwood died as a result.

                                        COUNT V - Outrage

        57.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 56 above, as if fully restated herein.

        58.     Defendants Eubanks and ACH’s conduct in intentionally or recklessly denying

 medical attention to Mr. Kirkwood after his repeated requests for medical attention and to be

 provided his medically-indicated pharmaceuticals for his heart condition was so beyond the

 bounds of human decency and morality that it exemplified the tort of outrage.

        59.     Defendants Eubanks and ACH’s intentional or reckless denial of medical attention

 and medically-indicated pharmaceuticals requested by Mr. Kirkwood resulted in extreme

 emotional distress to Mr. Kirkwood. Mr. Kirkwood was abundantly aware his physical condition

 was deteriorating and was left to suffer knowing that his condition would further deteriorate as the

 gatekeepers to medical care intentionally or recklessly denied him necessary medical care.

                    COUNT VI – Negligent Hiring, Retention, and Training

        60.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 59 above, as if fully restated herein.

        61.     Defendant ACH was negligent in its hiring of, retention of, and failure to adequately

 train Defendant Eubanks. Defendant Eubanks was permitted by ACH to routinely engage in the
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 17 of 19 PageID #: 17




 unlawful practice of nursing prohibited under KRS 314.031(1) in assessing whether an inmate

 would receive medical care. Defendant Eubanks unlawfully engaged in the practice of nursing in

 determining Mr. Kirkwood did not need medical attention.

        62.     Defendant ACH was negligent in its failure to create, enact, and enforce adequate

 policies, procedures, and guidelines which would have protected Mr. Kirkwood from the harm he

 suffered.

        63.     Each of the omissions and commissions described above, and all of them, were a

 substantial factor in bringing about the injury to and death of Mr. Kirkwood.

                                  COUNT VII – Wrongful Death

        64.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 63 above, as if fully restated herein.

        65.     This is a wrongful death action for which Mr. Kirkwood, his estate and his minor

 children are entitled to recover damages pursuant to KRS 411.130.

                                 COUNT VIII – Emergency Care

        66.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 65 above, as if fully restated herein.

        67.     Defendants individually and collectively violated 501 KAR 3:090(21) in failing to

 provide emergency care to Mr. Kirkwood.

        68.     Each of the acts and omissions described above, and all of them collectively, was

 in a substantial factor in bringing about the injury and death of Mr. Kirkwood.

                                              Damages

        69.     Plaintiffs reallege and incorporate each and every allegation set forth in Paragraphs

 1 through 68 above, as if fully restated herein.
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 18 of 19 PageID #: 18




        70.     As a direct and proximate result of the negligence stated hereinabove, Mr.

 Kirkwood endured physical pain, mental anguish, and emotional distress to his damage.

        71.     Mr. Kirkwood’s death was unnecessary and preventable, and his estate is therefore

 entitled to recover the income and earnings he would have enjoyed had he lived. Mr. Kirkwood

 also experienced wanton and unnecessary mental and physical pain and suffering as a result of

 Defendants’ conduct, for which his estate is entitled to recover damages.

        72.     Mr. Kirkwood’s minor children are all entitled to recover for the loss of his love,

 society, support and companionship.

        73.     Plaintiffs are entitled to recover all expenses incurred in the funeral and cremation

 of Mr. Kirkwood and Defendants should be required to pay all the expenses incurred in the futile

 effort to save his life pursuant to the duties imposed by KRS 441.045(3).

        74.     Defendants’ violations of Mr. Kirkwood’s constitutional and common law rights

 were cruel, willful, malicious, or negligent (gross) and evidenced a total and reckless disregard for

 his life and those rights, entitling Plaintiffs to recover punitive damages from Defendants in order

 to deter such conduct in the future.

        WHEREFORE, Plaintiffs demand the following relief:

        (a)     Judgment against each of the Defendants, jointly and severally;

        (b)     Trial by jury;

        (c)     Damages for Mr. Kirkwood’s lost future income;

        (d)     Damages for Mr. Kirkwood’s mental, emotional, and physical pain and suffering;

        (e)     Damages for Mr. Kirkwood’s children’s loss of his love, society, support and
                companionship;

        (f)     Plaintiffs’ expenses incurred in the funeral and cremation of Mr. Kirkwood;

        (g)     Punitive damages;
Case 4:19-cv-00036-JHM-HBB Document 1 Filed 03/22/19 Page 19 of 19 PageID #: 19




       (h)   Plaintiffs’ attorneys’ fees, costs and expenses expended herein;

       (i)   Pre- and post-judgment interest on all sums awarded; and

       (j)   All other relief to which Plaintiffs, Mr. Kirkwood’s estate, and his minor children
             may reasonably be entitled under law or in equity.




                                                   Respectfully submitted,

                                                   /s/ Courtney L. Graham_____
                                                   Courtney L. Graham
                                                   Randall S. Strause
                                                   STRAUSE LAW GROUP, PLLC
                                                   804 Stone Creek Pkwy., Ste. One
                                                   Louisville, KY 40223
                                                   Telephone: (502) 426-1661
                                                   Fax: (502) 426-6772
                                                   Email: cgraham@strauselawgroup.com
                                                          rstrause@strauselawgroup.com


                                                   /s/ Ryan Russell_____
                                                   Ryan Russell
                                                   Alex R. White
                                                   ALEX R. WHITE, PLLC
                                                   908 Minoma Avenue
                                                   Louisville, KY 40217
                                                   Office: 502.882.7552
                                                   Fax: 502.585.3559
                                                   Email: ryan@arwhitelaw.com
                                                           alex@arwhitelaw.com
